DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 21 recites, “wherein relative axial movement between the first part and the second part is prohibited by the coupling.”  There is no discussion of permitted or prohibited relative axial movement between the first and second parts by the coupling or any other structure or interfaces and the drawings do not show possession of such features.  The originally filed application does not reasonably convey possession of claim 21.  

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites, “wherein relative axial movement between the first part and the second part is prohibited by the coupling.”  There is no discussion of permitted or prohibited relative axial movement between the first and second parts by the coupling or any other structure or interfaces and the drawings do not show possession of such features.  One of ordinary skill in the art would not be reasonably apprised of the scope of the claim when read in light of the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-9, 13, 14, 16, 18, and 21 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa (US Patent Number 6,923,427) in view of Alfano (US Patent Number 8,402,833).
Re claim 1, Yonezawa discloses a linear actuator comprising: a first part (7) arranged to rotate along with a rotating part of a stepper motor (6, 61), a second part (3) arranged to drive an actuated part (31), and a coupling (see Figs. 6 and 7) interconnecting the first part and the second part to allow the second part to rotate along with the first part at the same angular velocity as the first part, the coupling defining a fit tolerance between the first part and the second part wherein the first part rotates no more than an angular degree of rotation before engaging the second part and rotating the second part along with the first part (see Figs. 6 and 7).  Yonezawa discloses a 
Such a modification is consistent with applicant’s assertion earlier in prosecution that “[t]hose of ordinary skill in the art understand that a stepper motor may comprise any number of steps as desired”.  Furthermore, use of stepper motors with full steps ranging from .9 degrees to 90 degrees is well known in the art (see Alfano, col. 5, lines 45-59).  With stepper motors with full step sizes ranging two orders of magnitude being obvious variants of each other based on the desired use and applicant’s range encompassing more than an order of magnitude, the selection of a value in the broad range is considered obvious.  For example, the selection of a 90-degree full step stepper motor would permit the relative movement of 180 degrees (2 full steps) before the first and second parts rotate together.
Re claim 2, Yonezawa discloses the linear actuator according to claim 1, wherein the first part is a motor shaft or a rotor (61) of the motor. 
Re claim 5, Yonezawa discloses the linear actuator according to claim 1, wherein the actuated part is a movable valve element (31). 

Re claim 7, Yonezawa discloses the linear actuator according to claim 1, wherein the first part comprises a sliding bearing arranged to form a sliding interface between the first part and the second part (during movement of the device, the movement of the protruding parts 30 into groove 70 act as a sliding bearing). 
Re claim 8, Yonezawa discloses the linear actuator according to claim 7, wherein at least one recess (70) is formed in the sliding bearing. 
Re claim 9, Yonezawa discloses the linear actuator according to claim 1, further comprising a bearing arrangement (ref. no. 3 within ref. no. 4 and/or ref. nos. 3 and 4 within ref. nos. 7 and/or 1) supporting the second part, the bearing arrangement allowing angular movements of the second part about at least one axis being perpendicular to an axis of rotation of the first part. 
Re claims 13 and 14, Yonezawa discloses the linear actuator according to claim 1, wherein the fit tolerance of the coupling is selected to provide an output torque of the first part when engaging the second part, which exceeds a predefined threshold output torque; wherein the threshold output torque corresponds to a torque required in order to release the actuated part 
Re claim 16, Yonezawa discloses a valve comprising a fluid inlet (11 or 12), a fluid outlet (the other of 11 or 12), a stationary valve element (i.e. the valve seat 2) arranged in a flow path between the fluid inlet and the fluid outlet, and a movable valve element (31) arranged to cooperate with the stationary valve element in order to define an opening degree of the valve, the valve further comprising a linear actuator according to claim 1 (see above), the linear actuator being arranged to actuate the movable valve element. 
Re claim 18, Yonezawa discloses the linear actuator according to claim 2, wherein the actuated part is a movable valve element (31). 
Re claim 21, see the discussion of claim 1 above.  The additional limitation regarding axial movement is unclear.  It seems that Yonezawa meets the limitation at least to the extent it is clear and supported by the originally filed application.

Claims 1-3, 5, 6, 13, 14, 16-19, and 21 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Nabei et alia (US Patent Application Publication 2013/0142675 A1), hereinafter “Nabei” in view of Alfano.
Re claim 1, Nabei discloses a linear actuator comprising: a first part (90 and/or 111) arranged to rotate along with a rotating part (111 and/or the rotor within housing 110 of the motor) of a stepper motor (see paragraph [0060] and other sections), a second part (80, 81, 82) arranged to drive an actuated part (41, 61, 64), and a coupling interconnecting the first part and the second part to allow the second part to rotate along with the first part at the same angular velocity as the first part, the coupling defining a fit tolerance between the first part and the 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nabei such that the first part rotates no more than an angular degree in the range of .15-2 full steps of the stepper motor as such a modification is consistent with applicant’s assertion earlier in prosecution that “[t]hose of ordinary skill in the art understand that a stepper motor may comprise any number of steps as desired”.  Furthermore, use of stepper motors with full steps ranging from .9 degrees to 90 degrees is well known in the art (see Alfano, col. 5, lines 45-59).  With stepper motors with full step sizes ranging two orders of magnitude being obvious variants of each other based on the desired use and applicant’s range encompassing more than an order of magnitude, the selection of a value in the broad range is considered obvious.  For example, the selection of a 90-degree full step stepper motor would permit the relative movement of 180 degrees (2 full steps) before the first and second parts rotate together.
Re claim 2, Nabei discloses the linear actuator according to claim 1, wherein the first part is a motor shaft (111) or a rotor of the motor. 
Re claim 3, Nabei discloses the linear actuator according to claim 1, wherein the second part comprises a threaded portion (82), and wherein the actuated part comprises a linearly movable element having a threaded portion (64) arranged to engage the threaded portion of the second part. 

Re claims 13 and 14, Nabei discloses the linear actuator according to claim 1, wherein the fit tolerance of the coupling is selected to provide an output torque of the first part when engaging the second part, which exceeds a predefined threshold output torque; wherein the threshold output torque corresponds to a torque required in order to release the actuated part from a pre-tensioned state (i.e., the coupling engagement of the first part to the second part is at a torque such that the valve moves). 
Re claim 16, Nabei discloses a valve comprising a fluid inlet (25), a fluid outlet (26), a stationary valve element (the valve seat, see Fig. 1) arranged in a flow path between the fluid inlet and the fluid outlet, and a movable valve element (41) arranged to cooperate with the stationary valve element in order to define an opening degree of the valve, the valve further comprising a linear actuator according to claim 1 (see above), the linear actuator being arranged to actuate the movable valve element. 
Re claim 17, Nabei discloses the linear actuator according to claim 2, wherein the second part comprises a threaded portion (82), and wherein the actuated part comprises a linearly movable element having a threaded portion (64) arranged to engage the threaded portion of the second part. 

Re claim 21, see the discussion of claim 1 above.  The additional limitation regarding axial movement is unclear.  It seems that Nabei meets the limitation at least to the extent it is clear and supported by the originally filed application at least during a portion of the movement of the first and second parts (although some axial movement occurs during other parts of the travel).

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nabei, as applied to claim 1 above and further in view of Laue (US Patent Number 4,215,714).
Nabei discloses the linear actuator according to claim 3, but fails to disclose wherein the threaded connection between the second part and the actuated part is self-locking.  Laue discloses a similar valve with a self-locking threaded connection (42) between a similar second part and an actuated part including the valve element.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the self-locking aspect of Laue with the linear actuator of Nabei in order to prevent vibrations from loosening the threaded connections as taught by Laue (see col. 4, lines 21-30).

Response to Arguments
Applicant's arguments filed March 19, 2021 have been fully considered but they are not fully persuasive.
The amendment overcomes most of the 35 USC 112 rejections.  However, the examiner disagrees that the limitation regarding relative axial movement being prohibited has support in 
With respect to the angular degree of rotation being no more than .15 to 2 full steps, the examiner adds the Alfano reference to support applicant’s statements earlier in prosecution that “[t]hose of ordinary skill in the art understand that a stepper motor may comprise any number of steps as desired”.  With the newly applied reference and the admission earlier in prosecution, the selection of the step size of the motor to be larger such that the angular degree of rotation is no more than .15 to 2 full steps is considered obvious.  The declaration does not address the modification of either base reference to have a different motor.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/ERIC KEASEL/Primary Examiner, Art Unit 3753